Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herrick (US 5,469,020) in view of Nathan et al. (US 7,242,398).
Regarding claims 1 and 12-13, Herrick discloses a flexible organic light-emitting diode display comprising a substrate 12 with micron sized active elements (light emitting diodes/unit pixels) imbedded in the substrate 12 and a plurality of electrodes over the substrate 12 (Figure 1, reproduced below, col. 5, lines 59-col. 6, line 23).  The substrate 12 is a flexible thin film, which can be extended or stretched (Figures 1 and 3, col. 3, lines 12-24 and col. 7, lines 60-67).  The thin film substrate 12 can be stretched in two dimensions (“stretching or drawing”) (col. 3, lines 17-18).

    PNG
    media_image1.png
    266
    440
    media_image1.png
    Greyscale

	Herrick also discloses that the display comprises a plurality of interconnection lines (e.g., data lines and scan lines) connected to the plurality of electrodes (col. 6, lines 48-57 and col. 7, lines 8-15).  Figure 5 (reproduced below) shows that the electrodes 32 and 44 are formed on the flexible stretchable substrate 12. The interconnection lines are movable in at least one stretching direction since the interconnection lines are connected to the electrodes, which can be stretched and moved with the flexible stretchable substrate 12.  When the substrate 12 stretches in one direction, the entire display including the interconnection lines and electrodes would also move/stretch in the same direction.

    PNG
    media_image2.png
    823
    477
    media_image2.png
    Greyscale


	Herrick does not specifically disclose that the display comprises a thin film transistor over the stretchable substrate.
	Nathan teaches a similar flexible organic light-emitting display device comprising a flexible substrate, a plurality of display pixels arranged in a form of rows and columns on the surface of the substrate (col. 1, lines 35-40).  Each display pixel comprises an organic emitting diode and pixel electronics such as thin-film-transistor based switching circuitry.  The pixel electronics can be integrated in a stacked pixel configuration on the pixel area (col. 3, lines 55-67). 
	 Accordingly, it would have been obvious to one of ordinary skill in the art to include pixel electronics such as a thin-film-transistor over the substrate in order to provide electronic switching circuitry to the display pixel. 
	Regarding claims 2, 4 and 14, Herrick discloses that the electrodes are sandwiched between the flexible stretchable substrate 12 and have the same dimension as the substrate (Figure 5).  The substrate 12 can have a square shape with four corners (Figure 2, reproduced below).  Since the electrodes have the same size as the substrate 12 (Figure 5), the electrodes would also have the same square shape with four corners. The interconnection lines are connected to the electrodes, thus, they are also connected (at least electrically) to all four corners of the electrodes.  

    PNG
    media_image3.png
    571
    463
    media_image3.png
    Greyscale

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,050,093.  
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘093 patent recite an organic light-emitting 
	The claims of the ‘093 patent also recite that the interconnection lines are movable in a stretching direction.  The unit pixel (including the electrodes) is rotatable and has a square shape.  The interconnection lines are connected to opposite corners of the unit pixel and are stretchable opposite to each other. The interconnection lines are respectively connected to four corners of the unit pixel of the square shape and extend to outside the unit pixel from the four corners, and wherein directions in which the interconnection lines extend are not in parallel with a center line between two facing sides of the unit pixel of the square shape.
	The claims of the ‘093 patent further recite that each of the interconnection lines connected to the four corners extends from one of two facing sides of the unit pixel of the square shape toward the other of the two facing sides while forming an entirely whirlwind shape.  The whirlwind shape is made in a clockwise direction or in a counter-clockwise direction. The interconnection lines comprise a bent portion configured to be straightened when the stretchable substrate is stretched.
anticipate claims 1-30 of the present application.

Response to Arguments
	Applicant's arguments filed 05/19/2021 with respect to the rejection of claims 1-2, 4 and 12-14 based on Herrick have been fully considered but they are not persuasive. 
	Applicant argues that the electrodes of Herrick’s device rotate along with the thin film substrate. Herrick fails to disclose or suggest at least one electrode that is rotatable “with respect to the stretchable substrate.” (Remarks, page 14).   Applicant also cites Figure 3 and col. 5. lines 29-45 of the specification of the ‘205 patent and states that at least one of the electrodes, “such as the pixel electrode 31, is rotatable with respect to the stretchable substrate.  For example, when the interconnection lines 61 are straightened when the substrate is stretched in the direction of the arrow F, a turning force acts on the pixel electrode 31 connected to the interconnection lines and the pixel electrode 31 is rotated in the direction of the arrow R with respect to the substrate 10” (Remarks, pages 14-15).
	The cited section of the specification actually describes that, while the electrode 31 is rotated, the substrate is also pulled/stretched (see col 5, lines 25-45).  Specifically, the specification states that “the interconnection lines 61 are respectively connected to four corner potions of the pixel electrode 31 to increase the amount of stretching of the substrate 10” (emphasis added).  The specification also states, “when the substrate 10 is pulled and stretched in the direction of the arrow F, which is a plane direction, as shown in FIG. 3, the interconnection lines 61 each having the bent portion 61a are 
	Newly amended claim 1 recites that at least one electrode is rotatable “with respect to the stretchable substrate,” however, claim 1 does not recite that the substrate is pulled/stretched while the electrode is rotated.  Accordingly, the limitation of at least one electrode being rotatable “with respect to the stretchable substrate” can be reasonably interpreted as including that the electrode is rotatable in connection/along with the stretchable substrate.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	As stated above, Herrick discloses that the thin film substrate 12 comprising the electrodes can be provided in a roll (see Figure 1).  Accordingly, Herrick teaches that the electrode can be rolled/rotated with respect to (in connection with) the substrate as recited in claim 1.    

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,698,205 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:


/LING X XU/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991